     Case 1:18-cv-01623-NONE-SKO Document 36 Filed 04/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    JARED M. VILLERY,                                 Case No. 1:18-cv-01623-NONE-SKO (PC)
12                       Plaintiff,                     ORDER GRANTING IN PART AND
                                                        DENYING IN PART THE PARTIES’
13           v.                                         MOTIONS TO MODIFY THE DISCOVERY
                                                        AND SCHEDULING ORDER
14    D. CROUNSE, et al.,
                                                        (Docs. 34, 35)
15                       Defendants.
16

17          On March 30, 2020, Plaintiff filed a motion to modify the discovery and scheduling order

18   pursuant to Federal Rule of Civil Procedure 16(b)(4). (Doc. 34.) Plaintiff requests that (1) the

19   deadline to amend the pleadings be extended to August 2, 2020, (2) the discovery deadline be

20   extended to September 4, 2020, (3) the pretrial dispositive-motion deadline be extended to

21   November 6, 2020, and (4) the Court-imposed limits on the number of requests for admission and

22   requests for production be lifted. (Id. at 1-2.) The current deadline to amend the pleadings was

23   April 2, 2020. (Doc. 32.) The discovery and dispositive-motion deadlines are May 4, 2020 and

24   July 6, 2020, respectively. (Id.) The parties are currently limited to 25 requests for admission and

25   25 requests for production each. (Id.) Defendants have not filed an opposition or a statement of

26   non-opposition to Plaintiff’s motion, and the time to do so has passed. See Local Rule 230(l).

27          On April 23, 2020, Defendants filed a separate motion to modify the discovery and

28   scheduling order. (Doc. 35.) Defendants request that the discovery and dispositive-motion
     Case 1:18-cv-01623-NONE-SKO Document 36 Filed 04/29/20 Page 2 of 2

 1   deadlines be extended by 60 days to July 3, 2020 and September 4, 2020, respectively. (Doc. 35-1

 2   at 1.) The time for Plaintiff to file an opposition or a statement of non-opposition has not yet

 3   passed; however, the Court finds neither necessary here.

 4            Having reviewed the parties’ motions, the Court finds good cause to grant the motions in

 5   part. Accordingly, the Court ORDERS:

 6            1. The parties’ motions to modify the discovery and scheduling order (Docs. 34, 35) are

 7                GRANTED IN PART and DENIED IN PART;

 8            2. The deadline to amend the pleadings is extended to July 1, 20201;

 9            3. The deadline to complete discovery, including filing motions to compel, is extended to

10                August 3, 2020;

11            4. The deadline to file pretrial dispositive motions is extended to October 5, 2020;

12            5. The number of requests for admission that each party may serve is increased to 35;

13                and,

14            6. The number of requests for production that each party may serve is increased to 35.

15
     IT IS SO ORDERED.
16

17   Dated:      April 29, 2020                                           /s/   Sheila K. Oberto                   .
                                                               UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27
     1
28    This deadline does not imply that any party may unilaterally file an amended pleading. Rather, any amended
     pleadings must comply with Federal Rule of Civil Procedure 15 and Local Rule 220.

                                                             2
